FILED
                             NOT FOR PUBLICATION                             MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SILVIA GOMEZ DE ARENAS,                           No. 08-72752

               Petitioner,                        Agency No. A074-817-979

  v.
                                                  MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Silvia Gomez De Arenas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings, and review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Rodriguez-Echeverria v. Mukasey, 534 F.3d 1047, 1050

(9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Gomez De

Arenas knowingly encouraged and assisted another alien in seeking entry to the

United States in violation of law. See 8 U.S.C. § 1182(a)(6)(E)(i); Altamirano v.

Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring an affirmative act of

assistance or encouragement in order to establish alien smuggling).

      Gomez De Arenas’ claim under 8 C.F.R. § 287.3(c) is unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                     08-72752